            Case 2:19-cv-02497-SM-JCW Document 1 Filed 03/19/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT

                       FOR THE EASTERN DISTRICT OF LOUISIANA


 ROBERT J. CALUDA, APLC AND                         *      CIVIL ACTION
 NEW ORLEANS PRIVATE PATROL                         *
 SERVICE, INC.                                      *      NO.:
                                                    *
 versus                                             *      JUDGE:
                                                    *
 THE CITY OF NEW ORLEANS,                           *      MAGISTRATE JUDGE:
 LINEBARGER, GOGGAN, BLAIR &                        *
 SAMPSON, L.L.P. AND UNITED                         *
 GOVERNMENTAL SERVICES OF                           *
 LOUISIANA, INC.                                    *
                                                    *

                                     NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441, 1446,

and 1453, Defendants Linebarger, Goggan, Blair & Sampson, L.L.P. (“Linebarger”) and United

Governmental Services of Louisiana, Inc. (“USGL”), with full reservation of any and all defenses,

exceptions, and objections, whether in state court or federal court, including objections to personal

jurisdiction, venue, forum selection, and convenience of the forum, hereby removes to this Court

the civil action now pending in the Civil District Court for the Parish of Orleans, State of Louisiana,

entitled Robert J. Caluda, APLC and New Orleans Private Patrol Service, Inc. versus The City of

New Orleans, Linebarger, Goggan, Blair & Sampson, L.L.P and United Governmental Services of

Louisiana, Inc., No. 2019-1769 (the “State Court Action”), upon showing that:

        1.       On February 15, 2019, Robert J. Caluda, APLC and/or Robert. J. Caluda (“Caluda”)

and New Orleans Private Patrol Service, Inc. n/k/a Gurvich Corporation (“NOPPS”) (collectively,

“Plaintiffs”) filed the State Court Action as purported representatives of a named putative class. A

copy of Caluda’s and NOPPS’s “Class Action Petition for Rescission and Return of




4906924_1
            Case 2:19-cv-02497-SM-JCW Document 1 Filed 03/19/19 Page 2 of 6



Unconstitutionally Assessed and Paid Ad Valorem Property Tax Penalties” (the “Petition”) is

attached as Exhibit A, as required by 28 U.S.C. § 1446.

        2.       The State Court Action names Linebarger, USGL, and the City of New Orleans as

Defendants.

        3.        UGSL was served with the citation and the Petition on February 25, 2019. See

Exhibit A. To date, Linebarger has not been served with the citation and the Petition. This Notice

of Removal is timely filed within thirty days from the date of receipt and service of the State Court

Action, as required by 28 U.S.C. § 1446(b).

        4.       This action may be removed to this Court pursuant to 28 U.S.C. §§ 1441 and 1453

in that this is a civil action of which this Court has original jurisdiction.

        5.       This Court has original jurisdiction over this action pursuant to the Class Action

Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2), because the putative class size exceeds 100

members, there is minimal diversity, and the amount in controversy exceeds $5,000,000.00,

exclusive of interest and costs.

        6.       The State Court Action is a putative class action brought on behalf of all businesses

and persons who previously paid penalties for late payments of business personal ad valorem

property taxes pursuant to New Orleans City Ordinance No. 18637. Petition, Prayer for Relief

(Exhibit A). There were far more than 100 businesses and persons who paid such penalties.

        7.       CAFA’s minimal diversity requirement is satisfied when “any member of a class of

plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2).

        8.       For purposes of CAFA minimal diversity, an unincorporated association, such as a

partnership or limited liability company, is a citizen of the state of its principal place of business

and the state under whose laws it is organized. 28 U.S.C. § 1332(d)(10). Linebarger is a limited



4906924_1                                         -2-
            Case 2:19-cv-02497-SM-JCW Document 1 Filed 03/19/19 Page 3 of 6



liability partnership organized under the laws of Texas with its principal place of business in Texas.

Therefore, Linebarger is a citizen of Texas.

        9.       A corporation is a citizen of the state of its principal place of business and its state

of incorporation. 28 U.S.C. § 1332(c)(1). USGL is a corporation organized under the laws of

Louisiana with its principal place of business in New Orleans, Louisiana. Therefore, USGL is a

citizen of Louisiana.

        10.      Caluda and NOPPS are both corporations incorporated in Louisiana and having their

principal places of businesses in New Orleans, Louisiana. Robert J. Caluda individually is a

resident, domiciliary and citizen of Louisiana.

        11.      For purposes of diversity of citizenship, a political subdivision is a citizen of its

respective state. Therefore, the City of New Orleans is a citizen of Louisiana.

        12.      Because the Plaintiffs and putative class representatives Caluda and NOPPS are

citizens of Louisiana and defendant Linebarger is a citizen of Texas, there is minimal diversity

under CAFA. At least one member of the putative class is a citizen of a different state than any one

defendant.

        13.      The amount in controversy exceeds $5,000,000.00, exclusive of interest and costs.

“[T]he Court is permitted to make common-sense inferences about the amount in controversy.”

Badeaux v. Goodell, No. 19-566, 2019 WL 398830, at *5 (E.D. La. Jan. 31, 2019) (citing Robertson

v. Exxon Mobil Corp., 814 F.3d 236, 240 (5th Cir. 2015); Allen v. R & H Oil & Gas Co., 63 F.3d

1326, 1336 (5th Cir. 1995)). Plaintiffs seek to assert claims on behalf a class of all persons and

businesses who paid penalties on delinquent business personal ad valorem property taxes. Petition,

Prayer for Relief (Exhibit A). Many thousands of businesses and persons were assessed and paid

those penalties, ranging, on average, from hundreds to thousands of dollars per payor. Therefore,



4906924_1                                         -3-
            Case 2:19-cv-02497-SM-JCW Document 1 Filed 03/19/19 Page 4 of 6



it is reasonably probable that the amount in controversy exceeds $5,000,000.00, exclusive of

interest and costs.

        14.      This Court also has original jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because, as set forth below, it arises “under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331.

        15.      Plaintiffs allege, inter alia, that defendants Linebarger and UGSL were required to

register as debt collectors pursuant to “applicable federal statutes, in force at the time” and that

because defendants failed to register as debt collectors under “federal statutes,” “petitioners and

those similarly situated are entitled to asset a claim directly against Linebarger and UGSL for return

of any and all sums obtained through payment by petitioners and others . . . because defendants

were not entitled to or authorized by law to engage in collection activities.” Petition, ¶ VI (Exhibit

A).

        16.      Because the State Court Action arises under federal law, removal is proper under 28

U.S.C. § 1441(a). Any state law claims asserted in the Petition are so related to Plaintiffs’ claims

arising under federal law that they form part of the same case or controversy. This Court has

supplemental jurisdiction over those state law claims under 28 U.S.C. § 1367(a).

        17.      The United States District Court for the Eastern District of Louisiana is the district

in which the State Court Action is pending. Pursuant to 28 U.S.C. §§ 1441(a) and 1453 removal is

proper to the Eastern District, as the district court for the district where the State Court Action is

pending.

        18.      Linebarger and USGL will give written notice of the filing of this Notice of Removal

to Caluda, NOPPS, and the City of New Orleans.




4906924_1                                        -4-
            Case 2:19-cv-02497-SM-JCW Document 1 Filed 03/19/19 Page 5 of 6



        19.      Linebarger and USGL will file a copy of this Notice of Removal with the Clerk of

Court for the Civil District Court, Parish of Orleans, State of Louisiana, as required by 28 U.S.C.

§ 1446(d).

        20.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served

on USGL in the State Court Action are attached to this Notice as Exhibit A.

        21.      By virtue of this Notice of Removal, Linebarger and USGL do not waive their rights

to assert any claims, defenses, or other motions permitted under the Federal Rules of Civil

Procedure.

        WHEREFORE, Linebarger, Goggan, Blair & Sampson, L.L.P. and United Governmental

Services of Louisiana, Inc. remove this lawsuit from the Civil District Court for the Parish of

Orleans, State of Louisiana, to the United States District Court for the Eastern District of Louisiana.


                                               Respectfully submitted,

                                               /s/ James A. Brown
                                               James A. Brown (Bar #14101)
                                               Shannon S. Holtzman, T.A. (Bar # 19933)
                                               A’Dair R. Flynt (Bar # 37120)
                                               LISKOW & LEWIS
                                               701 Poydras Street, Suite 5000
                                               New Orleans, Louisiana 70139-5099
                                               Telephone: (504) 581-7979
                                               Facsimile: (504) 556-4108
                                               jabrown@liskow.com
                                               ssholtzman@liskow.com
                                               aflynt@liskow.com

                                               Attorneys for Linebarger, Goggan, Blair & Sampson,
                                               L.L.P. and United Governmental Services of
                                               Louisiana, Inc.




4906924_1                                       -5-
            Case 2:19-cv-02497-SM-JCW Document 1 Filed 03/19/19 Page 6 of 6



                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 19th day of March, 2019, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, and I further certify that, on the

same day, I mailed, faxed, or e-mailed the foregoing document with exhibits and notice of electronic

filing to the attorneys for all parties.

                                                                    /s/ James A. Brown




4906924_1                                      -6-
